Citation Nr: 0837540	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for diabetes mellitus, to include the issue of entitlement to 
an initial disability rating in excess of 20 percent prior to 
March 4, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that granted service connection for 
diabetes mellitus and assigned a disability rating of 20 
percent, effective December 28, 2003.

In a June 2008 rating decision, the RO increased the 
veteran's disability rating for diabetes mellitus to 40 
percent, effective March 4, 2008.

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should be awarded an initial 
disability rating in excess of 20 percent for his diabetes 
mellitus, and a rating in excess of 40 percent from March 4, 
2008.  

According to the May 2008 VA examination report, the veteran 
reported requiring weekly visits to a diabetic care provider.  
The Board notes that records indicate the veteran receives 
much of his diabetic medical care from the University of 
North Carolina Hospital System.  He filled out an 
authorization and consent form for the release of these 
records in December 2004.  These records were sent to VA in 
February 2005, and VA has not made any subsequent requests 
for pertinent records.  

Given the veteran's recent report that his diabetes requires 
weekly visits to his health care provider, the Board believes 
updated private medical records are highly relevant to 
determining the appropriate disability rating.  For this 
reason, the Board  finds that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request that the 
veteran provide a list of the names and 
addresses of any additional doctors and 
medical care facilities that have treated 
him for the disability at issue.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each private health care provider 
identified, including the University of 
North Carolina Hospital System.  The AMC 
should obtain records from each health 
care provider the veteran identifies, 
including updated records from the 
University of North Carolina Hospital 
System.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the AMC 
should inform the veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.  
 
Regardless of whether the veteran responds 
to this request, the AMC should obtain any 
of the veteran's VA medical records that 
have not been associated with the claims 
folder.

2.  The AMC should then readjudicate the 
claim on appeal.  If this claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




